                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                      CIVIL ACTION NO. 1:20-CV-220-MR-DCK

 RITA W. BARKLEY and RANDY W. BARKLEY,                       )
                                                             )
                Plaintiffs,                                  )
                                                             )
    v.                                                       )   ORDER
                                                             )
 4520 CORP., INC., et al.,                                   )
                                                             )
                Defendants.                                  )
                                                             )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 121) filed by Christopher B. Major, concerning Scott E. Frick

on September 23, 2020. Scott E. Frick seeks to appear as counsel pro hac vice for Defendants

Daniel International Corporation;       Fluor Constructors International; Fluor Constructors

International, Inc.; Fluor Daniel Services Corporation; Fluor Enterprises, Inc.; The Gorman-

Rupp Company; and Union Carbide Corporation. Upon review and consideration of the motion,

which was accompanied by submission of the necessary fee and information, the Court will grant

the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 121) is GRANTED. Scott E. Frick

is hereby admitted pro hac vice to represent Defendants.

                                Signed: September 23, 2020




          Case 1:20-cv-00220-MR Document 124 Filed 09/23/20 Page 1 of 1
